Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Information Disclosure Statement


1.	The references disclosed within the information disclosure statement (IDS) submitted on November 30, 2020, has been considered and initialed by the Examiner. 

Claim Rejections – 35 USC § 103(a)

2.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

3.	Claims 1 and 3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Matsumoto et al. (U.S. 2016/0091841). 
	Matsumoto discloses a substrate; an elastic layer including silicone rubber and a release layer including a fluorine resin, provided in direct contact with a surface of the elastic layer (paragraph 12). Matsumoto discloses an elastic layer including silicone 
	Concerning claim 3, Matsumoto discloses the fluorine resin is selected from a group including polytetrafluoroethylene (PTFE)(paragraph 14).






Claim Objection

4.	Claims 2 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art does not teach or suggest the recited joined body further including where the vulcanized silicone rubber contains a dimethylsiloxane unit.  
	The closest prior art does not teach or suggest the recited joined body further including the surface of the rubber body is subjected to plasma treatment with an oxygen concentration near the surface of the rubber body being not less than 10% by volume.
The prior art does not teach motivation or suggestion for modification to make the invention as instantly claimed.

Allowable Claim 

5.	Claim 6 is allowed.  The closest prior art does not teach or suggest the recited a method for manufacturing a joined body of a resin boy further including producing a surface modified rubber body by performing a plasma treatment on a surface of the rubber body with an oxygen concentration near the surface of the rubber body being not less than 10% by volume.
The prior art does not teach motivation or suggestion for modification to make the invention as instantly claimed.


Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781